Case: 21-2034   Document: 26    Page: 1   Filed: 08/30/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

       BRUCE OLSEN, NANCY OLSEN, STEVEN
      SAHINEN, ANGEL SAHINEN, ERIC DAVIS,
  KATHERINE HOPE DAVIS, SHARON CALLISON,
    TOM BRACKIN, KATHY BRACKIN, MARIO G.
      DUENAS, OMAR CANO, OLSA CANO, B.N.
   MURALI, JAMUNA MURALI, ROGER SCHULTZ,
   DEBRA SCHULTZ, JOE BONO, BRENDA BONO,
   DANIEL RICHARDSON, JANICE RICHARDSON,
     GORDON MILLER, SHERRA MILLER, TODD
   FORESTER, KELLI KICKERILLO, MARYWOOD
 HOMEOWNER’S ASSOCIATION, INC., VINCENT D.
    KICKERILLO, MARY F. KICKERILLO, KEITH
        DARBY, BEVERLY WINTER DONAHO,
      CHARLOTTE EFTEKHAR, BUCKMINSTER
    FARROW, SUZANNE FARROW, PATTY GRAY,
  GARY ROTH, TERRIE ROTH, MASON THILMAN,
 AMANDA THILMAN, MATTHEW SALO, GABRIELA
  SALO, on behalf of themselves and all other simi-
  larly situated persons and entities, JACQUELINE
   WILLIAMSON, KIRK E. WILLIAMSON, II, ZAVIK
 ABED-STEPHEN, HULAK ABED-STEPHEN, FRED
      R. ARMSTRONG, CINDA S. ARMSTRONG,
 RAYMOND BOSSOTTI, ELIZABETH G. BOSSOTTI,
     ROSALIE BRANDINO AQUILINA, NANCY N.
 BURGER, KEVIN BURKE, KRISTEN BURKE, JOAN
  C. ALFORD, MELISSA ALMARIO, ANA ALVAREZ,
     CHAUNCE BEANE, LAURA BEANE, JOHN F.
    BEASLEY, MARCHETA BEASLEY, ENEX, INC.,
 DOROTHY BLODGETT, JOSEPH BRADEN, SUSAN
 BRADEN, ALBERT ALLEN, DEBRA ALLEN, ALEX
Case: 21-2034   Document: 26    Page: 2   Filed: 08/30/2022




 2                                            OLSEN   v. US



  ABDOLLAH ARJOMAND, MICHAEL BARRY, II,
  WILLIAM BEGMAN, MARGO BEGMAN, ALBERT
   BUTLER, JUDY BUTLER, ARACELY HARRIS,
  BILLY HARRIS, FATEMEH ASGHARI, ALIREZA
     SAFAR, RYAN L. BICKLEY, JENNIFER R.
 BICKLEY, ROBERT ERWIN, MILLICENT ERWIN,
     LAWRENCE KELLY, LORRAINE KELLY,
  JONATHAN LEAN, EMMA LEAN, LYNN ASHBY,
 ALFRED DANFORTH, CARLOTA DANFORTH, E.J.
  GRIVETTI, IGOR VELASCO-SANCHEZ, VICTOR
   CHAO, JENNY CHAO, DAVID MAY, ANN MAY,
 MICHAEL UPCHURCH, KATHARINA UPCHURCH,
               Plaintiffs-Appellants

                  ANNA GRIFFITH,
                     Plaintiff

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

 2021-2034, 2021-2042, 2021-2043, 2021-2044, 2021-2045,
 2021-2052, 2021-2054, 2021-2055, 2021-2056, 2021-2058
                ______________________

     Appeals from the United States Court of Federal
 Claims in Nos. 1:17-cv-01194-LAS, 1:17-cv-01456-LAS,
 1:17-cv-09002-LAS, 1:18-cv-00123-LAS, 1:18-cv-00345-
 LAS, 1:19-cv-00698-LAS, 1:19-cv-00782-LAS, 1:19-cv-
 00807-LAS, 1:19-cv-01063-LAS, 1:19-cv-01266-LAS, and
 1:19-cv-01924-LAS, Senior Judge Loren A. Smith.
                 ______________________

                    ON MOTION
                ______________________
Case: 21-2034      Document: 26   Page: 3     Filed: 08/30/2022




 OLSEN   v. US                                              3



     Before LOURIE, CHEN, and STARK, Circuit Judges.
 PER CURIAM.
                         ORDER
     The appellants move unopposed to lift the stay and re-
 mand to the United States Court of Federal Claims for ad-
 ditional proceedings in light of this court’s decision in
 Milton v. United States, Appeal Nos. 2021-1131 et al.,
 which involved a similar challenge to a Court of Federal
 Claims’ decision dismissing takings claims predicated on
 flooding that occurred when the Army Corps of Engineers
 opened floodgates during Hurricane Harvey.
    Upon consideration thereof,
    IT IS ORDERED THAT:
     (1) The motion is granted. The stay is lifted, and the
 case is remanded to the Court of Federal Claims for further
 proceedings consistent with Milton.
    (2) Each side shall bear its own costs.
                                   FOR THE COURT

 August 30, 2022                   /s/ Peter R. Marksteiner
     Date                          Peter R. Marksteiner
                                   Clerk of Court


 ISSUED AS A MANDATE: August 30, 2022